DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 36 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims state that one or more target blocks are allocated for the source block. Paragraph [0043] describes that the allocation of target blocks to a source block is one to one, not one too many.
Further, the examiner cannot find support for a command that includes a particular physical block identifier and the allocation of one or more target blocks.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 36 and 40 recites the limitation "one or more target blocks" in multiple locations and then refer back these multiple recitations with “the one or more target blocks”.  There is insufficient antecedent basis for these limitation in the claim. It is unclear whether the claimed one or more targets blocks that are having modified weight units written to them are the same blocks allocated in the NVM array for the source block or different blocks. If they are different sets of blocks, which set is included in the command to the NVM array that includes a particular physical address?
Claims 16, 18, 36 and 40 recites the limitation "the physical block identifiers of one more weight units have changed".  There is insufficient antecedent basis for these limitation in the claim. All the claimed weight units came from the source block. Are all the physical block identifiers for the source block (in other words the same) or some other block.
Further it is unclear what is meant by “allocate one or more target blocks in the NVM array for the source block”. Does this mean that the blocks are allocated to (appended to) the source block? In other words, it is unclear what association this limitation is placing on the one or more target blocks and source block.  Since the relationship between the source and the allocated target blocks is unclear it is also unclear what is being released when the source block is released. Are the target blocks that are for the source block also released?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136